DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2019, 01/13/2020, and 06/18/2021 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-2 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (Mobley – US 2006/0237253 A1) in view of Liezel Labios (Labios - Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels) and Fung et al. (Fung – US 2016/0001781 A1).

As to claim 1, Mobley discloses a computer, programmed to:
receive biometric data, from a transdermal (Mobley: [0040]-[0044] and FIG. 1 the transdermal alcohol sensor module 50: the vehicle ignition interlock system 10 includes a transdermal alcohol sensor module 50 that is configured to be worn by a vehicle operator. The transdermal alcohol sensor module 50 is operably connected to (i.e., communicates with) the controller 34 and is configured to keep a transdermal alcohol sensor 54 in continuous contact with the skin of a vehicle operator) in a vehicle during operation of a vehicle (Mobley: [0028]-0029], [0040]-[0044], and FIG. 1), wherein the biometric data include a measurement of a chemical (Mobley: [0028]-0029], [0040]-[0044], and FIG. 1: the controller 34 may be configured to increase the frequency of periodic retests of the vehicle operator in response to the transdermal alcohol sensor module 50 detecting alcohol through the skin of the operator. According to other embodiments of the present invention, the controller 34 may be configured to trigger a retest of the vehicle operator if alcohol is detected through the skin of the operator by the transdermal alcohol sensor 54); and
upon determining from a combination of the measurement of the chemical and vehicle operating data (Mobley: Abstract, [0024], [0026]-[0029], [0040]-[0044], and FIG. 1: The controller compares detected breath alcohol levels of the vehicle operator with a threshold value, and is configured to prevent vehicle ignition if a breath alcohol level detected by the breath analyzer is greater than or equal to a threshold value. The controller also requires the vehicle operator to periodically take breath analyzer retests after vehicle ignition in order to allow vehicle operation to continue. The controller can reduce the frequency of periodic retests in response to one or more retests when the breath alcohol level of the vehicle operator is below a threshold value), actuate a vehicle component (Mobley: Abstract, [0024], [0026]-[0029], [0040]-[0044], and FIG. 1: the controller 34 can reduce the frequency of periodic retests (running and/or engine off) in response to one or more tests when the breath alcohol level of the vehicle operator is below the same threshold value or a different threshold value).

Mobley does not explicitly disclose the limitations of a transdermal patch, and upon determining from a combination of the measurement of the chemical and vehicle operating data that a risk threshold is exceeded, actuate a vehicle component.

However, it has been known in the art of vehicle controls to implement a transdermal patch, as suggested by Labios, which discloses a transdermal patch (Labios: Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels).

Therefore, in view of teachings by Mobley and Labios, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Mobley to include the transdermal patch, as suggested by Labios. The motivation for this is to implement a known alternative design of alcohol sensors for monitoring alcohol levels of a user.

Further the combination of Mobley and Labios does not explicitly disclose upon determining from a combination of the measurement of the chemical and vehicle operating data that a risk threshold is exceeded, actuate a vehicle component.

However, it has been known in the art of vehicle controls to implement upon determining from a combination of the measurement of the chemical and vehicle operating data that a risk threshold is exceeded, actuate a vehicle component, as suggested by Fung, which discloses upon determining from a combination of the measurement of the chemical (Fung: [0530] and FIG. 3 the blood alcohol content sensors 310: the ECU 106 can determine blood alcohol content (BAC) (e.g., blood alcohol levels) of the driver from information received by the blood alcohol content sensors 310. For example, an optical sensor can emit light towards the driver's skin and measure a tissue alcohol concentration based on the amount of light that is reflected back by the skin. The BAC can be analyzed to determine if the BAC coincides with a particular physiological driver state. For example, high BAC can coincide with an impaired/distracted driver state (e.g., an intoxicated driver)) and vehicle operating data (Fung: [0225]-[0226], [0878]-[0879], FIG. 2, and FIG. 132: the ECU 12902 can detect a potential hazard. In some embodiments, a hazard can be detected through information provided by one or more vehicle systems 126. In some embodiments, the hazard is referred to as a vehicular state) that a risk threshold (the ECU 12902 can determine a risk level for the potential hazard. In other words, in step 13206, the ECU 12902 determines how much of a risk a potential hazard poses. This step allows the ECU 12902 to make control decisions about potential hazards that pose the greatest risk and can reduce the likelihood of the ECU 12902 modifying operation of one or more vehicle systems in response to a target vehicle, object, or driving situation that does not pose much of a risk to a vehicle) is exceeded (Fung: [0878]-[0884] and FIG. 132: the ECU 12902 determines if the risk level associated with a potential hazard is high. In some cases, the ECU 12902 determines if the risk level is high based on a predetermined risk level. For example, in situations where a 1 to 10 risk level scale is used, the predetermined risk level could be 8, so that any hazard having a risk level at 8 or above is identified to have a high risk level. In other cases, the ECU 12902 could use any other method to determine if the risk level identified during step 13206 is high enough to require further action), actuate a vehicle component (Fung: [0878]-[0884] and FIG. 132: In the “full control” mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126. Using this arrangement, a vehicle system can be configured to provide additional assistance to a driver when the driver is very drowsy, some assistance when the driver is somewhat drowsy, and little to no assistance when the driver is relatively alert (not drowsy). In step 13218, the ECU 12902 can modify the control of one or more selected systems of the vehicle systems 126. In some cases, a vehicle system can be controlled according to the control type determined during step 13212).
Therefore, in view of teachings by Mobley, Labios, and Fung it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Mobley and Labios to include upon determining from a combination of the measurement of the chemical and vehicle operating data that a risk threshold is exceeded, actuate a vehicle component, as suggested by Fung. The motivation for this is to selectively control vehicle functions based on a driver’s states.

As to claim 2, Mobley, Labios, and Fung disclose the limitations of claim 1 further comprising the computer of claim 1, wherein the biometric data further include a heart rate and a blood pressure (Fung: [0231], [0240], [0273]-[0275], and FIG. 3 the heart rate sensors 304 and the blood pressure sensors 306: Examples of different physiological information about a driver that could be received from the bio-monitoring sensor 180 include, but are not limited to: heart information, such as, heart rate, blood pressure, blood flow, oxygen content, blood alcohol content (BAC), etc., brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, as well as other kinds of information related to the autonomic nervous system or other biological systems of the driver).

As to claim 3, Mobley, Labios, and Fung disclose the limitations of claim 1 further comprising the computer of claim 1, further programmed to receive the biometric data from a wearable computing device (Mobley: [0040]-[0044] and FIG. 1 the transdermal alcohol sensor module 50: the vehicle ignition interlock system 10 includes a transdermal alcohol sensor module 50 that is configured to be worn by a vehicle operator. The transdermal alcohol sensor module 50 is operably connected to (i.e., communicates with) the controller 34 and is configured to keep a transdermal alcohol sensor 54 in continuous contact with the skin of a vehicle operator, Labios: Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels, and Fung: [0308]-[0309], and FIG. 6: the sensors 614 can be located in any position proximate to the individual or on the individual, in a monitoring device, such as a heart rate monitor, in a portable device, such as, a mobile device, a laptop or similar devices. The sensors and processing of signals generated by the sensors will be discussed in more detail with reference to FIG. 7 below. Further, the monitoring system 612 and/or the computing device 602 can receive the monitoring information from the portable device or any other device (e.g., a watch, a piece of jewelry, clothing articles) with computing functionality (e.g., including a processor similar to processor 604)).

As to claim 10, Mobley, Labios, and Fung disclose the limitations of claim 1 further comprising the computer of claim 1, wherein actuating the vehicle component further includes activating an autonomous mode of the vehicle (Fung: [0878]-[0884] and FIG. 132: In the “full control” mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126. Using this arrangement, a vehicle system can be configured to provide additional assistance to a driver when the driver is very drowsy, some assistance when the driver is somewhat drowsy, and little to no assistance when the driver is relatively alert (not drowsy). In step 13218, the ECU 12902 can modify the control of one or more selected systems of the vehicle systems 126. In some cases, a vehicle system can be controlled according to the control type determined during step 13212).

As to claim 11, Mobley, Labios, and Fung disclose the limitations of claim 1 further comprising the computer of claim 1, wherein the computer is included in the transdermal patch (Mobley: [0040]-[0044] and FIG. 1 the transdermal alcohol sensor module 50: the vehicle ignition interlock system 10 includes a transdermal alcohol sensor module 50 that is configured to be worn by a vehicle operator. The transdermal alcohol sensor module 50 is operably connected to (i.e., communicates with) the controller 34 and is configured to keep a transdermal alcohol sensor 54 in continuous contact with the skin of a vehicle operator and Labios: Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels).

As to claim 12, Mobley, Labios, and Fung discloses all the method steps limitations as claimed that mirrors the computer limitations in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method, comprising:
receiving biometric data , from a transdermal (Mobley: [0040]-[0044] and FIG. 1 the transdermal alcohol sensor module 50: the vehicle ignition interlock system 10 includes a transdermal alcohol sensor module 50 that is configured to be worn by a vehicle operator. The transdermal alcohol sensor module 50 is operably connected to (i.e., communicates with) the controller 34 and is configured to keep a transdermal alcohol sensor 54 in continuous contact with the skin of a vehicle operator) patch (Labios: Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels) in a vehicle during operation of a vehicle (Mobley: [0028]-0029], [0040]-[0044], and FIG. 1), wherein the biometric data include a measurement of a chemical (Mobley: [0028]-0029], [0040]-[0044], and FIG. 1: the controller 34 may be configured to increase the frequency of periodic retests of the vehicle operator in response to the transdermal alcohol sensor module 50 detecting alcohol through the skin of the operator. According to other embodiments of the present invention, the controller 34 may be configured to trigger a retest of the vehicle operator if alcohol is detected through the skin of the operator by the transdermal alcohol sensor 54); and
upon determining from a combination of the measurement of the chemical (Fung: [0530] and FIG. 3 the blood alcohol content sensors 310: the ECU 106 can determine blood alcohol content (BAC) (e.g., blood alcohol levels) of the driver from information received by the blood alcohol content sensors 310. For example, an optical sensor can emit light towards the driver's skin and measure a tissue alcohol concentration based on the amount of light that is reflected back by the skin. The BAC can be analyzed to determine if the BAC coincides with a particular physiological driver state. For example, high BAC can coincide with an impaired/distracted driver state (e.g., an intoxicated driver) and vehicle operating data (Mobley: Abstract, [0024], [0026]-[0029], [0040]-[0044], and FIG. 1: The controller compares detected breath alcohol levels of the vehicle operator with a threshold value, and is configured to prevent vehicle ignition if a breath alcohol level detected by the breath analyzer is greater than or equal to a threshold value. The controller also requires the vehicle operator to periodically take breath analyzer retests after vehicle ignition in order to allow vehicle operation to continue. The controller can reduce the frequency of periodic retests in response to one or more retests when the breath alcohol level of the vehicle operator is below a threshold value and Fung: [0225]-[0226], [0878]-[0879], FIG. 2, and FIG. 132: the ECU 12902 can detect a potential hazard. In some embodiments, a hazard can be detected through information provided by one or more vehicle systems 126. In some embodiments, the hazard is referred to as a vehicular state) that a risk threshold (the ECU 12902 can determine a risk level for the potential hazard. In other words, in step 13206, the ECU 12902 determines how much of a risk a potential hazard poses. This step allows the ECU 12902 to make control decisions about potential hazards that pose the greatest risk and can reduce the likelihood of the ECU 12902 modifying operation of one or more vehicle systems in response to a target vehicle, object, or driving situation that does not pose much of a risk to a vehicle) that a risk threshold is exceeded (Fung: [0878]-[0884] and FIG. 132: the ECU 12902 determines if the risk level associated with a potential hazard is high. In some cases, the ECU 12902 determines if the risk level is high based on a predetermined risk level. For example, in situations where a 1 to 10 risk level scale is used, the predetermined risk level could be 8, so that any hazard having a risk level at 8 or above is identified to have a high risk level. In other cases, the ECU 12902 could use any other method to determine if the risk level identified during step 13206 is high enough to require further action), actuating a vehicle component (Mobley: Abstract, [0024], [0026]-[0029], [0040]-[0044], and FIG. 1: the controller 34 can reduce the frequency of periodic retests (running and/or engine off) in response to one or more tests when the breath alcohol level of the vehicle operator is below the same threshold value or a different threshold value and Fung: [0878]-[0884] and FIG. 132: In the “full control” mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126. Using this arrangement, a vehicle system can be configured to provide additional assistance to a driver when the driver is very drowsy, some assistance when the driver is somewhat drowsy, and little to no assistance when the driver is relatively alert (not drowsy). In step 13218, the ECU 12902 can modify the control of one or more selected systems of the vehicle systems 126. In some cases, a vehicle system can be controlled according to the control type determined during step 13212).

As to claim 13, Mobley, Labios, and Fung disclose the limitations of claim 12 further comprising the method of claim 12, wherein the biometric data further include a heart rate and a blood pressure (Fung: [0231], [0240], [0273]-[0275], and FIG. 3 the heart rate sensors 304 and the blood pressure sensors 306: Examples of different physiological information about a driver that could be received from the bio-monitoring sensor 180 include, but are not limited to: heart information, such as, heart rate, blood pressure, blood flow, oxygen content, blood alcohol content (BAC), etc., brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, as well as other kinds of information related to the autonomic nervous system or other biological systems of the driver).

As to claim 14, Mobley, Labios, and Fung disclose the limitations of claim 12 further comprising the method of claim 12, further comprising receiving the biometric data from a wearable computing device (Mobley: [0040]-[0044] and FIG. 1 the transdermal alcohol sensor module 50: the vehicle ignition interlock system 10 includes a transdermal alcohol sensor module 50 that is configured to be worn by a vehicle operator. The transdermal alcohol sensor module 50 is operably connected to (i.e., communicates with) the controller 34 and is configured to keep a transdermal alcohol sensor 54 in continuous contact with the skin of a vehicle operator, Labios: Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels, and Fung: [0308]-[0309], and FIG. 6: the sensors 614 can be located in any position proximate to the individual or on the individual, in a monitoring device, such as a heart rate monitor, in a portable device, such as, a mobile device, a laptop or similar devices. The sensors and processing of signals generated by the sensors will be discussed in more detail with reference to FIG. 7 below. Further, the monitoring system 612 and/or the computing device 602 can receive the monitoring information from the portable device or any other device (e.g., a watch, a piece of jewelry, clothing articles) with computing functionality (e.g., including a processor similar to processor 604)).

As to claim 20, Mobley, Labios, and Fung disclose the limitations of claim 12 further comprising the method of claim 12, wherein actuating the vehicle component further includes activating an autonomous mode of the vehicle (Fung: [0878]-[0884] and FIG. 132: In the “full control” mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126. Using this arrangement, a vehicle system can be configured to provide additional assistance to a driver when the driver is very drowsy, some assistance when the driver is somewhat drowsy, and little to no assistance when the driver is relatively alert (not drowsy). In step 13218, the ECU 12902 can modify the control of one or more selected systems of the vehicle systems 126. In some cases, a vehicle system can be controlled according to the control type determined during step 13212).

Claims 4-6, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (Mobley – US 2006/0237253 A1) in view of Liezel Labios (Labios - Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels) and Fung et al. (Fung – US 2016/0001781 A1) and further in view of Sasabuchi (Sasabuchi – US 2018/0312164 A1).

As to claim 4, Mobley, Labios, and Fung disclose the limitations of claim 1 except for the claimed limitations of the computer of claim 1, further programmed to determine an occupant driving pattern classifier based on the biometric data and the vehicle operating data.
However, it has been known in the art of vehicle controls to implement the computer further programmed to determine an occupant driving pattern classifier based on the biometric data and the vehicle operating data, as suggested by Sasabuchi, which discloses the computer further programmed to determine an occupant driving pattern classifier (Sasabuchi: [0050], [0053]-[0054], [0058]-[0062], [0096]-[0099], [0107], FIG. 1 and FIG. 4-5: Upon calculating the value, the countermeasure parameter module 148 may designate the calculated value as the driver accident risk level. In one or more embodiments, the driver accident risk level may include a higher value when it is determined that one or more instances of prior accidents and/or high risk vehicle maneuvers occurred within the predetermined distance of the (real time) location at which the vehicle 102 is located during the duration of the automated stoppage of the vehicle 102. Correspondingly, the driver accident risk level may include a lower value when it is determined that no instances of prior accidents and/or none or only a few instances of high risk vehicle maneuvers occurred within the predetermined distance of the (real time) location at which the vehicle 102 is located during the duration of the automated stoppage of the vehicle 102) based on the biometric data (Sasabuchi: [0043]-[0044], [0047]-[0051], [0058]-[0062], and FIG. 1: he biosignal sensors may provide biometric parameter data specifically associated with the driver of the vehicle 102 that is communicated to the automated restart application 104. Upon receipt of the biometric parameter data, the automated restart application 104 may evaluate the biometric parameter data and may convert the biometric parameter data into values that may be compared to driver alert threshold values to determine the driver tiredness level) and the vehicle operating data (Sasabuchi: [0040]-[0042], [0044], [0049]-[0050], [0053]-[0054], [0058]-[0062], and FIG. 1: the driver log 122 may be queried by the automated restart application 104 to determine the occurrence of one or more events at one or more locations at which the vehicle 102 is automatically stopped to determine a driver accident risk level as a countermeasure perimeter that is associated with the driver and a location(s) at which the event(s) occurred. The automated restart application 104 may evaluate the driver accident risk level to adjust the amount of impulse acceleration G and the duration of time T during the automated restart of the vehicle movement).
Therefore, in view of teachings by Mobley, Labios, Fung and Sasabuchi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Mobley, Labios, and Fung to include the computer further programmed to determine an occupant driving pattern classifier based on the biometric data and the vehicle operating data, as suggested by Sasabuchi. The motivation for this is to selectively control vehicle functions based on a driver’s states.

As to claim 5, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 4 further comprising the computer of claim 4, further programmed to determine whether the risk threshold is exceeded based on the occupant driving pattern classifier (Sasabuchi: [0065], [0104], [0107]-[0111], and FIG. 1: if the driver identification module 144 determines that the identity of the driver of the vehicle 102 (by determining that the user profile exists that is associated to the driver), the application 104 may utilize the biometric parameter data specifically associated with the driver of the vehicle 102 to determine the driver tiredness level and/or data from the driver log 122 to determine an accident risk level associated specifically to the driver. If the driver identification module 144 determines that the driver is not identified and is classified as the unidentified driver, the application 104 may utilize the default biometric threshold values to determine the driver tiredness level, [0107]-[0110], [0125]-[0126], and FIG. 5: the impulse acceleration output module 150 may adjust the amount of input acceleration G and the duration T of the input acceleration G to be in accordance with the driver accident risk level to provide a level of notification that corresponds to the level of accident risk associated with the driver of the vehicle 102).

As to claim 6, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 4 further comprising the computer of claim 4, wherein the occupant driving pattern classifier further includes a relationship between the biometric data (Sasabuchi: [0043]-[0044], [0047]-[0051], [0058]-[0062], and FIG. 1: he biosignal sensors may provide biometric parameter data specifically associated with the driver of the vehicle 102 that is communicated to the automated restart application 104. Upon receipt of the biometric parameter data, the automated restart application 104 may evaluate the biometric parameter data and may convert the biometric parameter data into values that may be compared to driver alert threshold values to determine the driver tiredness level) and a driving pattern (Sasabuchi: [0065], [0104], [0107]-[0111], and FIG. 1: if the driver identification module 144 determines that the identity of the driver of the vehicle 102 (by determining that the user profile exists that is associated to the driver), the application 104 may utilize the biometric parameter data specifically associated with the driver of the vehicle 102 to determine the driver tiredness level and/or data from the driver log 122 to determine an accident risk level associated specifically to the driver. If the driver identification module 144 determines that the driver is not identified and is classified as the unidentified driver, the application 104 may utilize the default biometric threshold values to determine the driver tiredness level, [0107]-[0110], [0125]-[0126], and FIG. 5: the impulse acceleration output module 150 may adjust the amount of input acceleration G and the duration T of the input acceleration G to be in accordance with the driver accident risk level to provide a level of notification that corresponds to the level of accident risk associated with the driver of the vehicle 102).

As to claim 8, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 1 further comprising the computer of claim 1, further programmed to determine a plurality of driving pattern classifiers (Sasabuchi: [0040]-[0042], [0060]-[0062], and FIG. 1) for a plurality of vehicle occupants (Sasabuchi: [0040]-[0042], [0060]-[0062], and FIG. 1 the drivers log 122:  the storage unit 112 may include a driver log data store (driver log) 122 that may store driving related data pertaining to the driver of the vehicle 102. In one embodiment, the driver log 122 may be associated with a driver profile that may pertain to a specific driver of the vehicle 102 (discussed below). The driver log may keep a log of each trip the vehicle 102 is involved with and may be associated with one or more specific drivers of the vehicle 102. In particular, the driver log 122 may log one or more events that may pertain to the driving of vehicle 102 by the driver), wherein each of the classifiers is associated with one of the plurality of vehicle occupants (Sasabuchi: Abstract, [0040]-[0042], [0044], [0050], [0058]-[0062], [0107]-[0110], [0125]-[0126], FIG. 1 and FIG. 4-5).

As to claim 15, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 12 further comprising the method of claim 12, further comprising determining an occupant driving pattern classifier (Sasabuchi: [0050], [0053]-[0054], [0058]-[0062], [0096]-[0099], [0107], FIG. 1 and FIG. 4-5: Upon calculating the value, the countermeasure parameter module 148 may designate the calculated value as the driver accident risk level. In one or more embodiments, the driver accident risk level may include a higher value when it is determined that one or more instances of prior accidents and/or high risk vehicle maneuvers occurred within the predetermined distance of the (real time) location at which the vehicle 102 is located during the duration of the automated stoppage of the vehicle 102. Correspondingly, the driver accident risk level may include a lower value when it is determined that no instances of prior accidents and/or none or only a few instances of high risk vehicle maneuvers occurred within the predetermined distance of the (real time) location at which the vehicle 102 is located during the duration of the automated stoppage of the vehicle 102) based on the biometric data (Sasabuchi: [0043]-[0044], [0047]-[0051], [0058]-[0062], and FIG. 1: he biosignal sensors may provide biometric parameter data specifically associated with the driver of the vehicle 102 that is communicated to the automated restart application 104. Upon receipt of the biometric parameter data, the automated restart application 104 may evaluate the biometric parameter data and may convert the biometric parameter data into values that may be compared to driver alert threshold values to determine the driver tiredness level) and the vehicle operating data (Sasabuchi: [0040]-[0042], [0044], [0049]-[0050], [0053]-[0054], [0058]-[0062], and FIG. 1: the driver log 122 may be queried by the automated restart application 104 to determine the occurrence of one or more events at one or more locations at which the vehicle 102 is automatically stopped to determine a driver accident risk level as a countermeasure perimeter that is associated with the driver and a location(s) at which the event(s) occurred. The automated restart application 104 may evaluate the driver accident risk level to adjust the amount of impulse acceleration G and the duration of time T during the automated restart of the vehicle movement).

As to claim 16, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 15 further comprising the method of claim 15, wherein determining whether the risk threshold is exceeded is further based on the occupant driving pattern classifier (Sasabuchi: [0065], [0104], [0107]-[0111], and FIG. 1: if the driver identification module 144 determines that the identity of the driver of the vehicle 102 (by determining that the user profile exists that is associated to the driver), the application 104 may utilize the biometric parameter data specifically associated with the driver of the vehicle 102 to determine the driver tiredness level and/or data from the driver log 122 to determine an accident risk level associated specifically to the driver. If the driver identification module 144 determines that the driver is not identified and is classified as the unidentified driver, the application 104 may utilize the default biometric threshold values to determine the driver tiredness level, [0107]-[0110], [0125]-[0126], and FIG. 5: the impulse acceleration output module 150 may adjust the amount of input acceleration G and the duration T of the input acceleration G to be in accordance with the driver accident risk level to provide a level of notification that corresponds to the level of accident risk associated with the driver of the vehicle 102).

As to claim 17, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 15 further comprising the method of claim 15, wherein the occupant driving pattern classifier includes a relationship between the biometric data (Sasabuchi: [0043]-[0044], [0047]-[0051], [0058]-[0062], and FIG. 1: he biosignal sensors may provide biometric parameter data specifically associated with the driver of the vehicle 102 that is communicated to the automated restart application 104. Upon receipt of the biometric parameter data, the automated restart application 104 may evaluate the biometric parameter data and may convert the biometric parameter data into values that may be compared to driver alert threshold values to determine the driver tiredness level) and a driving pattern (Sasabuchi: [0065], [0104], [0107]-[0111], and FIG. 1: if the driver identification module 144 determines that the identity of the driver of the vehicle 102 (by determining that the user profile exists that is associated to the driver), the application 104 may utilize the biometric parameter data specifically associated with the driver of the vehicle 102 to determine the driver tiredness level and/or data from the driver log 122 to determine an accident risk level associated specifically to the driver. If the driver identification module 144 determines that the driver is not identified and is classified as the unidentified driver, the application 104 may utilize the default biometric threshold values to determine the driver tiredness level, [0107]-[0110], [0125]-[0126], and FIG. 5: the impulse acceleration output module 150 may adjust the amount of input acceleration G and the duration T of the input acceleration G to be in accordance with the driver accident risk level to provide a level of notification that corresponds to the level of accident risk associated with the driver of the vehicle 102).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Mobley et al. (Mobley – US 2006/0237253 A1) in view of Liezel Labios (Labios - Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels), Fung et al. (Fung – US 2016/0001781 A1) and Sasabuchi (Sasabuchi – US 2018/0312164 A1) and further in view of Kim (Kim – US 2013/0144491 A1).

As to claim 7, Mobley, Labios, Fung and Sasabuchi disclose the limitations of claim 6 except for the claimed limitations of the computer of claim 6, wherein the driving pattern includes a statistical characteristic related to lane keeping.
However, it has been known in the art of vehicle controls to implement the driving pattern includes a statistical characteristic related to lane keeping, as suggested by Kim, which discloses the driving pattern includes a statistical characteristic related to lane keeping (Kim: [0021]-[0022], [0027]-[0028], [0030]-[0036], [0058]-[0062], and FIG. 3-5: The driver's concentration level calculator 20 calculates the driver's concentration level based on a variation in a steering angle and a driving state of a vehicle. The driver's concentration level calculator 20 calculates an index which is used for determining the driver's concentration level, based on variations in the steering angle of the vehicle while it is being driven and information about the driving state of the vehicle obtained through a front camera sensor. The calculator 20 converts a calculation result into statistical information to calculate the driver's concentration level).
Therefore, in view of teachings by Mobley, Labios, Fung, Sasabuchi and Kim it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Mobley, Labios, Fung and Sasabuchi to include the driving pattern includes a statistical characteristic related to lane keeping, as suggested by Kim. The motivation for this is to selectively control vehicle functions based on a driver’s states.

As to claim 18, Mobley, Labios, Fung, Sasabuchi and Kim disclose the limitations of claim 17 further comprising the method of claim 17, wherein the driving pattern includes a statistical characteristic related to lane keeping (Kim: [0021]-[0022], [0027]-[0028], [0030]-[0036], [0058]-[0062], and FIG. 3-5: The driver's concentration level calculator 20 calculates the driver's concentration level based on a variation in a steering angle and a driving state of a vehicle. The driver's concentration level calculator 20 calculates an index which is used for determining the driver's concentration level, based on variations in the steering angle of the vehicle while it is being driven and information about the driving state of the vehicle obtained through a front camera sensor. The calculator 20 converts a calculation result into statistical information to calculate the driver's concentration level).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (Mobley – US 2006/0237253 A1) in view of Liezel Labios (Labios - Flexible Wearable Electronic Skin Patch Offers New Way to Monitor Alcohol Levels) and Fung et al. (Fung – US 2016/0001781 A1) and further in view of Carroll et al. (Carroll – US 2010/0269566 A1).

As to claim 9, Mobley, Labios, and Fung disclose the limitations of claim 1 except for the claimed limitations of the computer of claim 1, further programmed to determine, based on the biometric data, whether there is a lack of an expected chemical, and determine, based on the lack of the expected chemical, whether the risk threshold is exceeded.
However, it has been known in the art of vehicle controls to implement the computer further programmed to determine, based on the biometric data, whether there is a lack of an expected chemical, and determine, based on the lack of the expected chemical, whether the risk threshold is exceeded, as suggested by Carroll, which discloses the computer further programmed to determine, based on the biometric data, whether there is a lack of an expected chemical, and determine, based on the lack of the expected chemical, whether the risk threshold is exceeded (Carroll: Abstract, [0007], [0013], [0030], [0036], and FIG. 1: the TAC measured value that is generated may then be provided to specific components on the motorized vehicle. One such component, the Vehicle Decision Module (VDM) 119, activates an electrical or mechanical component such as a Vehicle Interlock 117 to prevent the movement of the vehicle for any TAC measured value greater than 0 in a zero tolerance embodiment. The other component, the Driver Information Interface (DII) 122, provides a digital or LED display, viewable from the driver's seat, indicating the presence or absence of alcohol or a value for the driver's BAC. This information, which may include time, temperature, and humidity, is also recorded).
Therefore, in view of teachings by Mobley, Labios, Fung, and Carroll it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Mobley, Labios, and Fung to include the computer further programmed to determine, based on the biometric data, whether there is a lack of an expected chemical, and determine, based on the lack of the expected chemical, whether the risk threshold is exceeded, as suggested by Carroll. The motivation for this is to implement a known alternative method for determining presence/absence of alcohol based on a threshold level.

As to claim 19, Mobley, Labios, Fung, and Carroll disclose the limitations of claim 12 further comprising the method of claim 12, further comprising determining, based on the biometric data, whether there is a lack of an expected chemical, and determining, based on the lack of the expected chemical, whether the risk threshold is exceeded (Carroll: Abstract, [0007], [0013], [0030], [0036], and FIG. 1: the TAC measured value that is generated may then be provided to specific components on the motorized vehicle. One such component, the Vehicle Decision Module (VDM) 119, activates an electrical or mechanical component such as a Vehicle Interlock 117 to prevent the movement of the vehicle for any TAC measured value greater than 0 in a zero tolerance embodiment. The other component, the Driver Information Interface (DII) 122, provides a digital or LED display, viewable from the driver's seat, indicating the presence or absence of alcohol or a value for the driver's BAC. This information, which may include time, temperature, and humidity, is also recorded).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lyle, US 11,180,158 B1, discloses routing or driving systems and methods based on sleep pattern information.
Shen, US 2018/0201131 A1, discloses vehicle control wearable apparatus, vehicle driveability control apparatus, and system and method for controlling a vehicle operation.
Prakah-Asante et al., US 9,613,515 B2, discloses method and apparatus for occupant customized wellness monitoring.
Campbell et al. 2018 Wearable Electrochemical Alcohol Biosensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684